

116 HR 7329 IH: To designate the facility of the United States Postal Service located at S74w16860 Janesville Road, in Muskego, Wisconsin, as the “Colonel Hans Christian Heg Post Office”.
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7329IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Steil introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at S74w16860 Janesville Road, in Muskego, Wisconsin, as the Colonel Hans Christian Heg Post Office.1.Colonel Hans Christian Heg Post Office(a)DesignationThe facility of the United States Postal Service located S74w16860 Janesville Road in Muskego, Wisconsin, shall be known and designated as the Colonel Hans Christian Heg Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Colonel Hans Christian Heg Post Office.